DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant asserts the patentability of the claims.  However, the claims are rejected based on the following interpretation, which is a broader (yet reasonable) construction of the language.
Paragraph 47 of the specification describes the picture-in-picture window as used in the claims: “A PIP frame 201 is established with a dimension of zero-by-zero” and at a later step, “the PIP frame fully replaces the underlying video content.”  Therefore, considering the specification, the recited “picture-in-picture window” is construed to cover no visible window at all (i.e. the PIP window does not exist), and also to cover a full-screen display.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakar et al., US 2014/0282695.

1, 13, 20. Bakar teaches a computer-implemented method of performing content substitution, comprising:
determining, by a computing device, candidate portions of a video channel for content substitution [e.g. predetermined period of time that ad is to be inserted, step 230, Fig. 2; 318, Fig. 3, paras. 51-53, 57, 68;
configuring a picture-in-picture window for display of one or more substitute video segments, wherein the picture-in-picture window is configured to be displayed in a reduced size prior to watermark data being identified [the Specification defines a PIP window to read on a window having zero area; that reads on Bakar since the display is configured to show the ad when it is inserted based on identifying the watermark data, Figs. 1-3, 51-53, 57, 66-73].  See Response to Arguments above].
obtaining at least a portion of a substitute video segment, wherein the portion of the substitute video segment is decoded in preparation for identifying watermark data in the video channel [ad inserter storage or playback device stores ad for insertion, Figs. 1, 3, paras. 35, 53, 56, 69];
identifying the watermark data in a video frame of the video channel, the watermark data indicating a presence of a candidate portion of the video channel for content substitution [time of insertion, step 230, Fig. 2; 318, Fig. 3, paras. 51-53, 57, 68]; and
displaying at least the portion of the substitute video segment in the picture-in-picture window, the substitute video segment replacing a video segment included in the video channel with the substitute video segment [ad is presented rather than content, Figs. 1, 3, paras. 51-57, 66-73; note the Specification defines a PIP window to include a full-screen display, i.e. the ad replaces the main content; see Response to Arguments above].

	Regarding claims 2 and 14, Bakar discloses the method further comprising: receiving, on the computing device, at least a portion of one or more substitute video segments corresponding to the candidate portions of the video channel; storing, in storage of the computing device, at least the portion of the one or more substitute video segments; and obtaining, from the storage of the computing device, at least the portion of the substitute video segment corresponding to the candidate portion of the video channel (Figure 1 and paragraphs 35, 37, 70, and 74 illustrate that the user device 160 may use an ad inserter 170 for receiving and storing one or more advertisements, determining whether to present an advertisement, selecting an advertisement, and causing the advertisement to be presented).

	Regarding claims 3 and 15, Bakar discloses the method further comprising: obtaining, from a server, at least the portion of the substitute video segment corresponding to the candidate portion of the video channel (Figure 1 and paragraph 40 illustrates an ad placement server 190 for providing the advertisements to the ad inserter 170 integrated into the user device 160).

	Regarding claim 5, Bakar discloses wherein at least the portion of the one or more substitute video segments includes partial media segments of the one or more substitute video segments (Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 6, Bakar discloses wherein the partial media segments of the one or more substitute video segments include a portion of the one or more substitute video segments (Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 7, Bakar discloses wherein at least the portion of the substitute video segment includes a partial media segment of the substitute video segment (Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 8, Bakar discloses wherein the partial media segment of the substitute video segment includes a portion of the substitute video segment (Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).

	Regarding claim 17, Bakar discloses wherein at least the portion of the one or more substitute video segments includes partial media segments of the one or more substitute video segments, the partial media segments including a portion of the one or more substitute video segments (Bakar: Paragraph 74 illustrates presenting the advertisement instead of the portion of the media content, wherein the advertisement would at least include a portion, or partial segments, of media content).


Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar as cited above in view of Bhatnagar et al., US 2008/0092158.

Regarding claims 4 and 16, Bakar fails to disclose wherein the one or more substitute video segments include one or more third party content items.
	Bhatnagar discloses wherein the one or more substitute video segments include one or more third party content items (Figure 7 and paragraph 94 illustrate that the interactive content displayed in the display area 172 may be from another source such as a third party source).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar to include wherein the one or more substitute video segments include one or more third party content items as disclosed in Bhatnagar because it would have been a common feature to provide alternate/supplemental from an alternate content source such as a third party provider in order to provide content that is most likely of interest to the user.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar as cited above in further view of Stafford et al., US 2012/0028660.

	Regarding claim 9, Bakar discloses the method further comprising: displaying the remaining portion of the substitute video segment in the picture-in-picture window after at least the portion of the substitute video segment is displayed (presenting the advertisement instead of the portion of the media content, Figs. 1-3, 51-53, 57, 66-73.  See Response to Arguments above)].
	Bakar fails to disclose the method further comprising: requesting a remaining portion of the substitute video segment; and receiving the remaining portion of the substitute video segment.
	Stafford discloses the method further comprising: requesting a remaining portion of the content; and receiving the remaining portion of the content (Paragraph 42 illustrates requesting and receiving a remaining portion of message/content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Stafford to Bakar to disclose the method further comprising: requesting a remaining portion of the substitute video segment; and receiving the remaining portion of the substitute video segment because it would have been useful in the event that the user device only receives a portion of the initial substitute content, and needs to subsequently request the remaining portion of the substitute content.

	Regarding claim 18, Bakar discloses wherein at least the portion of the substitute video segment includes a partial media segment of the substitute video segment, the partial media segment of the substitute video segment including a portion of the substitute video segment and display the remaining portion of the substitute video segment in the picture-in-picture window after at least the portion of the substitute video segment is displayed [Bakar: Figs. 1-3, 51-53, 57, 66-73.  See Response to Arguments above)];
	Bakar fails to disclose wherein the processor is configured to: request a remaining portion of the substitute video segment; and receive the remaining portion of the substitute video segment.
	Stafford discloses wherein the processor is configured to: request a remaining portion of the content; and receive the remaining portion of the content (Paragraph 42 illustrates requesting and receiving a remaining portion of message/content).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Stafford to Bakar to disclose wherein the processor is configured to: request a remaining portion of the substitute video segment; and receive the remaining portion of the substitute video segment because it would have been useful in the event that the user device only receives a portion of the initial substitute content, and needs to subsequently request the remaining t portion of the substitute content.


Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bakar as cited above in further view of Jilagam, US 2010/0182505.

	Regarding claims 10 and 19, Bakardiscloses the method further comprising: decoding at least the portion of the substitute video segment (Bakar: Paragraphs 33, 36, and 37 illustrate the use of a decoder device coupled to the user device for decoding the media content).
	Bakar fails to disclose the method further comprising: providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window.
	Jilagam discloses the method further comprising: decoding at least the portion of the substitute video segment; and providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window (Paragraph 24 illustrates decoding the video signal and providing the decoded video signal to the video controller before being displayed in the destination window maintained by the video controller).
	It would have been obvious before the effective filing date of the claimed invention to apply the method taught in Jilagam to Bakar to disclose the method further comprising: providing the decoded at least the portion of the substitute video segment to a picture-in- picture controller before displaying at least the portion of the substitute video segment in the picture- in-picture window because the received media content would need some type of video processing to ensure the correct format for display to the user.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bakar as cited above in further view of Petrovic et al., US 2016/0055606.
	
Regarding claim 11, Bakar fails to disclose the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel.
	Petrovic discloses the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel (Paragraph 21 illustrates synchronizing the related content with the main content).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar to include the method further comprising: synchronizing at least the portion of the substitute video segment with content of the video channel as disclosed in Petrovic because it would have been a common method to synchronize related content with the main content in order to present relevant content to the user associated with the current portion of the main content.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bakar as cited above and in further view of Gordon, US 2012/0117584.

	Regarding claim 12, Bakar fails to disclose the method further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in response to detecting the channel change.
	Gordon discloses the method further comprising: detecting a channel change from the video channel to a different video channel (Paragraph 121 illustrates detecting a channel change); and stopping display of the substitute video segment in response to detecting the channel change (Paragraph 121 illustrates stopping the replacement media content in response to the detected channel change).
	It would have been obvious before the effective filing date of the claimed invention to modify Bakar to include the method further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in response to detecting the channel change as disclosed in Gordon because it would have provided the benefit of being able to start the display of different content from a different channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424